Citation Nr: 1644586	
Decision Date: 11/28/16    Archive Date: 12/09/16

DOCKET NO.  10-38 558	)	
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUES

1.  Entitlement to service connection for asbestosis.

2.  Entitlement to service connection for emphysema.

2.  Entitlement to a total disability rating based on individual unemployability.


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

Appellant 



ATTORNEY FOR THE BOARD

Charles A. Bates, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 1965 to March 1971.

These matters come before the Board of Veterans' Appeals (Board), on appeal from a rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio.

In August 2014, the Veteran testified before a Decision Review Officer (DRO).  A transcript of the hearing has been associated with the claims file. 

The issue of entitlement to a total disability rating based on individual unemployability is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  The Veteran's diagnosis of asbestosis that is as likely as not attributable to service. 

2.  The Veteran's diagnosis of emphysema is not attributable to service.


CONCLUSIONS OF LAW

1.  With resolution of reasonable doubt in the Veteran's favor, service connection for asbestosis is warranted.  38 U.S.C.A. §§ 1110, 1154, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.307, 3.309 (2016).

2.  Service connection for emphysema is not warranted.  38 U.S.C.A. §§ 1110, 1154, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

As a preliminary matter, the Board acknowledges the Veteran's request to obtain additional medical opinion regarding the etiology of his asbestosis and emphysema.  Given the favorable disposition of the Veteran's claim of entitlement to service connection for asbestosis and the overwhelming medical evidence regarding his similar claim for emphysema, the Board finds that all necessary development and assistance actions have been accomplished.  See U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2016); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015); see also Bernard v. Brown, 4 Vet. App. 384, 394 (1993); see also Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which would only result in unnecessarily imposing additional burdens on VA with no benefit flowing to the Veteran are to be avoided). 

The Board has thoroughly reviewed all the evidence of record.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the extensive evidence submitted by the Veteran or on his behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must review the entire record, but does not have to discuss each piece of evidence).  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claim.  The Veteran should not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law requires only that the Board address its reasons for rejecting evidence favorable to the Veteran).

Finally, in analyzing any claims made by the Veteran, the Board has an obligation to provide him with the "benefit of the doubt" on any questions material to these decisions for which there is an approximate balance of positive and negative evidence.  See 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

Entitlement to service connection for asbestosis

The Veteran seeks service connection for asbestosis.  Service connection may be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred or aggravated in active military service.  This means that the facts establish that a particular injury or disease resulting in disability was incurred coincident with service in the Armed Forces, or if preexisting such service, was aggravated therein.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Thus, establishing service connection generally requires (1) the existence of a present disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

The Veteran has received a diagnosis of asbestosis and has established prior exposure to asbestos during his active duty service.  See VA examination, 3 (Oct. 15, 2009).  This satisfies the first two elements of entitlement to service connection.  See Shedden, 381 F.3d at 1167.  It is also noted that there are earlier private records on file showing clinical evidence of pleural changes and resulting in similar findings.

The Board now turns to the final, nexus requirement of Shedden: whether a causal relationship exists between the Veteran's asbestosis and his exposure to asbestos.  

Notably, the Veteran received VA examinations and opinions regarding his respiratory condition in October 2009 and June 2015.  A fair reading of the October 2009 examiner's report in its entirety leaves the reasonable impression that she attributed the Veteran's exposure to asbestos as the cause of his asbestosis.  See VA examination, 3 (Oct. 15, 2009); see also Acevedo v. Shinseki, 25 Vet. App. 286, 293-94 (2012) (medical reports "must be read as a whole").  The October 2009 examiner was unable to ascertain whether the Veteran's in-service or post-service exposures caused his asbestosis.  See VA examination, 3 (Oct. 15, 2009) (noting it would be mere speculation to state what percent his military exposure contributed to his condition). 

The June 2015 VA medical opinion leaves the reasonable impression that the Veteran's significant exposure to asbestos during his military service, working in an engine room on a Navy vessel, caused some manifestations of the Veteran's prior asbestosis diagnosis.  See VA Medical Opinion, 1 (June 2, 2015) (noting documentation of pleural plaques).

Although both VA examiners failed to independently opine a favorable nexus, the Board finds that collectively, these medical opinions place the totality of the medical evidence at least in relative equipoise to the question of causation.  See VA examination, 3 (Oct. 15, 2009) (asbestos exposure causes asbestosis); see VA Medical Opinion, 1 (June 2, 2015) (significant asbestos exposure occurred during active duty service).  Affording the Veteran the benefit of the doubt, service connection for asbestosis is warranted.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

It is noted that the more recent examiner suggested that pulmonary findings were not supportive of the instant diagnosis.  It is noted, however, that there are repeated private and VA clinical findings of plural changes attributed to asbestos exposure.  It is the Board's conclusion that the examiner's discussion of the pulmonary findings goes more to evaluation of the severity of the asbestosis rather than to diagnosis of the disorder.

Entitlement to service connection for emphysema

The Veteran also seeks service connection for emphysema, contending that it resulted from his exposure to asbestos.  Service connection may be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred or aggravated in active military service.  This means that the facts establish that a particular injury or disease resulting in disability was incurred coincident with service in the Armed Forces, or if preexisting such service, was aggravated therein.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Thus, establishing service connection generally requires (1) the existence of a present disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

The Veteran has received a diagnosis of emphysema and has established prior exposure to asbestos during his active duty service.  See Medical Opinion, 1 (June 2, 2015).  This satisfies the first two elements of entitlement to service connection.  See Shedden, 381 F.3d at 1167. 

The Board now turns to the final, nexus requirement of Shedden: whether a causal relationship exists between the Veteran's emphysema and his exposure to asbestos.  Notably, multiple VA examiners have proffered consistent medical opinions in this regard, attributing the Veteran's emphysema to his extensive smoking history, rather than asbestos exposure.  See VA examination, 3 (Oct. 15, 2009) (noting that the emphysema was "more likely due to his extensive smoking history."); see also VA examination, 1 (Dec. 31, 2014) (noting that although emphysema may occur after heavy exposure to asbestos, smoking is the primary cause of the condition); see also Medical Opinion, 2 (June 2, 2015) (opining that the Veteran's emphysema was more likely than not due to cigarette smoke exposure).  It is noted that this was also the finding of several private evaluations that have been conducted and are on file.

In Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008), the Court held that the guiding factors in evaluating the probity of a medical opinion are whether the opinion was based on sufficient facts or data, whether the opinion was the product of reliable principles and methods, and whether the medical professional applied the principles and methods reliably to the facts of the case.  The opinions expressed by the various VA examiners reflect careful consideration of the Veteran's medical history and were the product of reliable principles and methods.  See, e.g., Private Treatment Records, 7 (Aug. 3, 2009); Private Treatment Records, 1 (July 30, 2009) (noting emphysema "secondary to previous tobacco abuse"); see also VA examination, 1 (Dec. 31, 2014) (smoking is the primary cause of emphysema).  Absent probative evidence to the contrary, the Board finds that these standards were met by the VA examiners and afford significant probative value to their medical opinions. 

The Board is required to evaluate supporting evidence, including all pertinent medical and lay evidence.  38 U.S.C.A. § 1154(a) (West 2014).  The Board must assess the credibility and weight of all the evidence to determine its probative value, accounting for the evidence which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the claimant.  See Masors v. Derwinski, 2 Vet. App. 181 (1992).  Equal weight is not afforded to each piece of evidence contained in the record; every item of evidence does not have the same probative value.

In light of the overwhelming evidence attributing the Veteran's emphysema to his cigarette smoking, the Board finds that the preponderance of the evidence weighs against awarding service connection for emphysema.  As the preponderance of the evidence is against the Veteran's claim, the benefit of the doubt rule does not apply.  See 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 54-56 (1990).  Consequently, the Board denies the Veteran's claim of entitlement to service connection for emphysema.  


ORDER

Service connection for asbestosis is granted.

Service connection for emphysema is denied.


REMAND

The Veteran also seeks a total disability rating based on individual unemployability (TDIU).  All Veterans who are shown to be unable to secure and follow a substantially gainful occupation by reason of service-connected disability shall be rated as totally disabled.  See 38 C.F.R. § 3.340 (2016).  Veterans may be awarded TDIU on either a schedular or extraschedular basis.  See 38 C.F.R. § 4.16 (2016).  The Board may only grant TDIU, in the first instance, on a schedular basis.

The Veteran has only been awarded service connection for asbestosis.  For the Board to grant entitlement to a TDIU in the first instance, the Veteran would need to have a schedular disability rating of at least 60 percent for this disability.  See 38 C.F.R. § 4.16(b) (2016).  Whereas the Veteran has not yet been rated for his service-connected disability, the Board may not adjudicate his claim of entitlement to a TDIU in the first instance.  See 38 C.F.R. § 4.16 (2016).  Upon remand, after assignment of a disability rating for the Veteran's service-connected asbestosis, the AOJ should address the matter of TDIU in the first instance, to include consideration of a TDIU rating on an extraschedular basis. 

Accordingly, the case is REMANDED for the following action:

After assigning a disability rating for the Veteran's service-connected asbestosis, adjudicate the issue of entitlement to a TDIU in the first instance, to include consideration of a TDIU rating on an extraschedular basis (as indicated). 

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


______________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


